Citation Nr: 9914434	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss as a result of 
exposure to noise while engaged in combat with the enemy 
during his service in Korea.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded a personal hearing and VA examination, and 
private treatment records have been obtained.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

The record reflects that the veteran served in Korea in the 
Marine Corps and that he received the Purple Heart for wounds 
received in action in 1951.  Service connection has been 
granted for gunshot wound of the left tibial tubercle.  The 
Board concludes, based upon this evidence, that the veteran 
was engaged in combat with the enemy during his service in 
Korea.

A March 1998 letter from Jeffrey J. Lenz, M.D., reflects that 
the veteran exhibited extensive hearing loss on recent 
audiogram obtained through a separate clinic.  Dr. Lenz felt 
that the hearing loss was most likely secondary to exposure 
to gun and artillery fire during the veteran's tour of duty 
in Korea. 

The report of a May 1998 VA audiology examination reflects 
that the veteran's auditory threshold at the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz was 40 decibels or 
greater.  In his left ear, his auditory threshold at the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz was 40 
decibels or greater.  His speech recognition scores using the 
Maryland CNC Word List were 92 percent in the right ear and 
88 percent in the left ear.  

The report of a May 1998 VA ear examination reflects that the 
examiner took a very extensive history regarding the 
veteran's hearing loss and concluded that the veteran was 
having a progressing, accelerating, hereditary, familial type 
of sensorineural hearing impairment bilaterally that was not 
specifically related to noise-induced type hearing impairment 
and/or noise trauma while with the military service. 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or higher or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

During the veteran's personal hearing he testified that he 
was exposed to noise, including explosions and gunfire, while 
engaged in combat with the enemy for approximately 14 months 
in Korea.  The record shows that the veteran currently has 
hearing loss disability for VA purposes.  Further, there is 
competent medical evidence indicating that his currently 
manifested bilateral hearing loss is related to exposure to 
gun and artillery fire during his service in Korea and 
competent medical evidence relating his currently manifested 
hearing loss to a progressing, accelerating, hereditary, 
familial type of sensorineural hearing impairment and not 
"specifically that as related to noise-induced type hearing 
impairment and/or noise trauma while with the military 
service."  On the basis of this record, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the combat-related noise trauma experienced by the 
veteran during approximately 14 months of combat service in 
Korea is related to his currently manifested bilateral 
hearing loss disability.  In resolving all doubt in the 
veteran's behalf, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

